 


114 HR 1679 IH: Bakken Crude Stabilization Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1679 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. Garamendi introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To ensure the safe transportation of Bakken crude oil by rail, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Bakken Crude Stabilization Act of 2015. 2.Bakken crude oil (a)In generalBakken crude oil may only be transported by rail if the oil has a Reid vapor pressure of not more than 9.5 pounds per square inch, the maximum volatility set by the New York Mercantile Exchange for crude oil futures contracts. 
(b)ApplicationSubsection (a) shall apply to the transportation of Bakken crude oil occurring on and after the date that is 90 days after the date of enactment of this Act. (c)Actions by the SecretaryThe Secretary of Transportation is authorized to take such action as is necessary to implement this section.  
 
